Citation Nr: 0115301	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  98-18 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right leg injury claimed as secondary to medication 
prescribed for service-connected schizophrenia.

2.  Entitlement to service connection for a skin disability 
claimed as secondary to medication prescribed for service-
connected schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1978 to April 
1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision that denied 
entitlement to service connection for residuals of a right 
leg injury secondary to medication prescribed for service-
connected schizophrenia and entitlement to service connection 
for a skin disability secondary to medication prescribed for 
service-connected schizophrenia as not well grounded.  

In May 2000, the Board denied the claim for service 
connection for residuals of a right leg injury secondary to 
medication prescribed for service-connected schizophrenia as 
not well grounded.  The Board determined that the claim for 
service connection for a skin disability secondary to 
medication prescribed for service-connected schizophrenia was 
well grounded and remanded the case for the veteran to be 
afforded a VA examination.  Although the veteran apparently 
was scheduled for such an examination, he did not report.  

The Board notes that currently, pursuant to the Veterans 
Claims Adjudication Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), claims that were denied as not well 
grounded are being readjudicated as if the denial or 
dismissal had not been made.  The Act's provisions apply to 
claims filed beginning on July 14, 1999 until November 9, 
2000, the date of the enactment of the Act.  As noted, the 
Board denied the claim of service connection for residuals of 
a right leg injury secondary to medication prescribed for 
service-connected schizophrenia as not well grounded.  As 
this decision was within the applicable time period, the 
claim for service connection for a skin disability secondary 
to medication prescribed for service-connected schizophrenia 
must be reconsidered on the merits.  However, as noted below, 
further development is required as to both issues on appeal.  

The Board further notes that in a December 2000 rating 
decision, the 100 percent rating for schizophrenia was 
confirmed and continued, but determined not to be permanent.  
In addition, entitlement to Chapter 35 educational assistance 
benefits was denied.  In December 2000, the veteran was 
notified of this decision and of his procedural and appellate 
rights, but he did not initiate an appeal.  

As a final preliminary matter, the Board notes that it 
appears from the veteran that it has been proposed to rate 
the veteran as incompetent.  The RO should resolve whether 
this action has been undertaken. 


REMAND

As noted above, in May 2000, the Board remanded this case to 
the RO for the veteran to be examined in order to determine 
if it is as likely as not that the veteran has a skin 
disability secondary to medication prescribed for service-
connected schizophrenia.  According to the record, the 
veteran failed to report for the scheduled VA examination in 
July 2000.  38 C.F.R. § 3.655 (b) provides that when the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  However, the VA letter notifying the 
veteran of this examination is not of record.  Therefore, 
since the veteran was not provided the pertinent regulation, 
38 C.F.R. § 3.655, and since the notification letter is not 
in the claims file, the Board finds that he should be 
afforded another VA examination, particularly in light of the 
directives of law the Veterans Claims Assistance Act of 2000 
which are set forth below.  

As indicated above, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law defines VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, and eliminates 
from 38 U.S.C.A. § 5107(a) the necessity of submitting a 
well-grounded claim to trigger VA's duty to assist (thus 
superceding the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded).  These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

First of all, the Board notes that the veteran is regularly 
treated at the University Drive VA Medical Center (VAMC) for 
his various disabilities.  However, it is unclear whether all 
records from that facility have been obtained, and the Board 
is not reasonably certain that such outstanding VA records do 
not exist or that efforts to obtain them would be futile.  
The Board also emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The Board notes that 
such treatment records, especially since they might contain 
clinical findings, diagnostic study results and/or 
conclusions that might be pertinent to the disposition of his 
claims. 

With regard to the claim for service connection for a skin 
disability secondary to medication prescribed for service-
connected schizophrenia, the veteran should be afforded a VA 
dermatological examination to determine the current nature, 
extent, manifestations, and etiology of any skin disability 
to include a determination of whether it is at least as 
likely as not that the disability was caused or is aggravated 
by medication(s) prescribed for the veteran's service-
connected schizophrenia.

With regard to the claim for service connection for residuals 
of a right leg injury secondary to medication prescribed for 
service-connected schizophrenia, the Board notes that recent 
outpatient records from the University Drive VAMC noted that 
that the veteran's reported episodes of syncope are possibly 
related to his various medications.  The veteran should be 
afforded a VA examination in order to clarify whether or not 
this relationship actually exists, and, more specifically, 
whether it is at least as likely as not that the veteran's 
October 1996 fall which resulted in a fracture of the right 
fibula was caused by an episode of syncope which in turn was 
the result of medication prescribed for his service-connected 
schizophrenia.

The Board emphasizes to the veteran that the information to 
be obtained on VA examination is vitally important to 
resolving the issues on appeal; hence, any failure to report 
to a scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to any such examination, the RO should associate with 
the claims file copies of all notices of examination which 
are sent to the veteran.  

The Board also points out that in light of the recent 
amendment to 38 U.S.C.A. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits.  Thus, both 
claims for service connection should be considered on the 
merits even though they were previously denied as not well 
grounded.  These actions should be accomplished by the RO, in 
the first instance, to avoid any prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records from the 
University Drive VAMC and any other 
source or facility identified by the 
veteran.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran should be 
informed that he may submit additional 
medical records, also, and the RO should 
afford him an opportunity to do so before 
arranging for the veteran to undergo 
medical examination.  

2.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA dermatological examination 
to determine the current nature and 
etiology of any skin disability.  The 
entire claims file, to include all 
evidence added to the record pursuant to 
this REMAND, as well as a complete copy 
of this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  All 
indicated tests should be completed, and 
all clinical findings should be reported 
in detail.  The report of examination 
should include a specific diagnosis as to 
whether the veteran does or does not have 
a skin disability.  The examiner should 
review the veteran's various psychiatric 
medications, to include, but not limited 
to, Prolixin and Benztropine.  Following 
examination of the veteran, consideration 
of his pertinent medical history, and 
sound medical principles, the examiner 
should indicate whether, as regards each 
skin disability diagnosed, it is as least 
as likely as not that the disability was 
caused or is aggravated by medication(s) 
prescribed for the veteran's service-
connected schizophrenia (if so, the 
examiner should identify the specific 
medication(s) related to the current skin 
disability).  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached should be set forth in a 
typewritten report.  

3.  The veteran should also be afforded a 
VA neurological examination.  The entire 
claims file, to include all evidence 
added to the record pursuant to this 
REMAND, as well as a complete copy of 
this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  All 
indicated tests should be completed, and 
all clinical findings should be reported 
in detail.  The examiner should determine 
if the veteran's reported episodes of 
syncope are possibly related to his 
various medications, in particular, those 
prescribed for his schizophrenia.  After 
review of the veteran's pertinent medical 
history, to include the October 1996 
records of Shadyside Hospital as well as 
subsequent VA records, and consideration 
of sound medical principles, the examiner 
should opine as to whether it is at least 
as likely as not that the veteran's 
October 1996 fall which resulted in a 
fracture of the right fibula was caused 
by an episode of syncope and, if so, 
whether it is at least as likely as not 
that the episode of syncope/dizziness was 
the result of medication prescribed for 
his service-connected schizophrenia. All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached should 
be set forth in a typewritten report.  

4.  If the veteran fails to report for 
any scheduled examination, the RO should 
obtain and associate with the claims file 
copies of any notice(s) of examination 
that have been sent to the veteran.  

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider both claims on the 
merits, and in light of all pertinent 
evidence of record and legal authority, 
to specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

8.  If any benefit sought on appeal 
continues to be denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




